Concurring Opinion by
Price, J.:
I agree with the majority that this case must be remanded for a new trial because of the inadequacy of the *203pre-plea colloquy. However, I think it worthwhile to explain the reasoning by which I reach that decision.
The guilty plea in this case was accepted by the lower court on August 20, 1974. On August 19, 1974, a suppression hearing was held, involving copious testimony of witnesses and victims. The alleged criminal activity of the appellant was related in detail, and, of course, the appellant was present in the courtroom for the hearing. In light of these facts, I have no difficulty in concluding that appellant was informed of the nature of the offenses with which he was charged.
In addition, there can be no doubt that the suppression hearing testimony revealed a factual basis for the plea. Had the plea been accepted by the same judge who presided over the suppression hearing, I would be able to conclude that the pre-plea colloquy was adequate under the Pa.R.Crim.P. 319(a). However, that was not the case, and a factual basis for the plea was not properly established in front of the judge who accepted it. As I construe the authoritative decisions on this subject, the judge who accepts the plea is under an obligation to ascertain that there is a factual basis for the plea. That did not happen in this case, hence my concurrence.